ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 17-251 of JOHN T. RIHACEK of HOWELL, who was admitted to the bar of this State in 1982;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(a)(unreasonable fee), RPC 1.5(c)(im-proper calculation of contingent fee and failing to provide the client with an accurate settlement statement on conclusion of a contingent fee matter), RPC 1.15(a)(negligent misappropriation of client trust funds), RPC 1.15(d) and Rule 1:21 — 6(d) (recordkeeping violations);
And the parties having agreed that respondent’s conduct violated RPC 1.5(a), RPC 1.5(c), RPC 1.15(a), RPC 1.15(d) and Rule 1:21 — 6(d), and that said conduct warrants a reprimand or such lesser discipline as the Board may deem appropriate;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2016-0304E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JOHN T. RIHACEK of HOWELL is hereby reprimanded; and it is further
*459ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.